Citation Nr: 1714839	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-25 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a disability manifested by dizziness. 

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person housebound or by reason of being housebound. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran had a period of initial active duty for training from July 1975 to December 1975.  

These matters come before the Board of Veteran's Appeals (Board) on appeal from March 2010 and April 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran provided testimony at an August 2015 videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

In November 2015 the Board remanded the claims for service connection for headaches and dizziness for further development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case (SSOC) with regard to the claims for service connection for headaches and dizziness.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 


FINDINGS OF FACT

1.  The Veteran does not have a headache disability that is attributable to her military service.

2.  The Veteran does not have a disability manifested by dizziness that is attributable to her military service.

3.  The Veteran's service-connected disabilities, consisting of hearing loss and tinnitus, do not make her permanently bedridden or unable to care for her daily needs without requiring the regular aid and attendance of another person.

4.  The Veteran is not in receipt of a total disability rating and does not have a separate service-connected disability or service-connected disabilities rated at 60 percent or better and the Veteran is not permanently confined to her immediate premises as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability has not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

2.  The criteria for service connection for a disability manifested by dizziness has not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for an award of Special Monthly Compensation based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided notice letters to the Veteran in August 2009 and January 2016.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The headache and dizziness disability claims were subsequently readjudicated in the November 2016 supplemental statement of the case.  

VA has also satisfied its duty to assist the Veteran in the development of her claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  In a September 2014 statement, the Veteran, through her representative indicated that only some of her service treatment records were associated with the claims file and it was difficult to tell whether these records were complete.  Pursuant to the Board's November 2015 remand, the RO requested the Veteran's service treatment records (STRs) associated with her period of ACDUTRA from July 18, 1975 to December 19, 1975.  In February 2016, the National Personnel Records Center (NPRC) responded that they were unable to find Veteran's additional STRs.  Therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran examinations for headaches and dizziness in February 2016.  The February 2016 examinations were adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  

II.  Service Connection Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Service Connection for Headache Disability

A.  Factual Background

On the Veteran's January 1975 enlistment examination, she did not report any headaches and the Veteran wrote, "My statement of health is good."  

On the Veteran's December 1975 Release from Active Duty medical examination, the Veteran wrote, "I am in good health" and the medical officer reported "no disability."  

In an August 2001 History and Physical Examination by M.R., M.D.,F.A.C.S., the Veteran denied any frequent headaches. 

In a March 2009 Statement in Support of Claim, the Veteran reported that she could not be around noise that caused her headaches. 

In a January 2010 outpatient report issued at Harbor UCLA Medical Center, the Veteran was taken to this treatment facility and reported a possible history of headaches. 

In a March 2010 Statement in Support of Claim, the Veteran reported that while she was on active duty, she had headaches and that her headaches continue to give her problems.  

A September 2011 diagnostic report issued by the Veteran's physician, A.C., M.D., reflects that the Veteran presented with a history of headaches, and underwent a computed tomography (CT) of the head/brain to better determine the origin/cause of her headaches.  The results of the diagnostic test revealed "[n]o acute infarction, hemorrhage, or hydrocephalus" but did reflect "[p]rominent soft tissue in the suprasellar cistern" that was "different in morphology and larger than the normal optic chiasm."  Dr. A.C. noted that she could not exclude a mass in the region, and recommended that the Veteran undergo a magnetic resolution imaging (MRI) to better understand and clarify these medical findings.  

October 2011 VA treatment records report that the Veteran was seen by her primary care physician for complaints of intermittent headaches since her visit with her optometrist in September 2011. 

A July 2015 Physical Exam Note by the Veteran's physician, A.C., M.D., reported mild headaches.  

At the Veteran's August 2015 hearing, she testified that during basic training she went to the infirmary for Tylenol for her headaches.  The Veteran stated that she had the headaches all of the time during basic training and it may have been caused by her drill sergeant screaming in her ear.  The Veteran testified that her headaches continued after the basic training period.  

At a September 2015 Otolaryngology Consultation, the Veteran reported daily headaches.  The examiner indicated that the Veteran did not meet the criteria for Meniere's disease.  The examiner opined that the Veteran more likely had a migraine variant and vertigo was associated with that. 

At a December 2015 Neurology Consultation, the Veteran reported decades long history of headaches occurring monthly.  The Veteran indicated that over the past six months, her headaches had increased to occurring once or twice a week.  The Veteran noted that the headaches occurred from ear to ear over the frontal area, were a 5 out of 10 on the pain scale, and lasted up to one full day.  The Veteran reported that the headaches sometimes improved with Tylenol or sleep.  The Veteran indicated that the headaches were not associated with nausea. 

At a February 2016 VA examination, the examiner noted that the Veteran's STRs were lacking any objective evidence to support that the Veteran complained of, was treated for, or diagnosed with a chronic or recurrent headache condition in-service or within one year after her separation from service.  The examiner indicated that the Veteran's December 1975 Release from Active Duty medical examination revealed a normal examination at which time the Veteran reported, "I am in good health" and the medical officer documented "no disability."  The examiner noted that the Veteran's post-service medical treatment records were absent for complaints of, treatment for, or a diagnosis of a recurrent or chronic headache condition until forty years after service.  The examiner stated that the Veteran's chronic headache disability was most likely multifactorial in etiology to include paranasal/sinus disease and post-head trauma, both of which occurred outside of her active military service.  

The examiner opined that the Veteran's headache disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the Veteran's current headache disability was less likely than not either related to or due to her active military service given the lack of evidence to support that the Veteran's headache disability originated in-service or within one year after separation from service and the decades of silence for complaints of, treatment for, or diagnosis of a headache condition. 

At a February 2016 VA examination for Headaches (including Migraine Headaches), the Veteran reported that her headaches began in basic training in 1975 at Fort Jackson, South Carolina and that she experienced headaches on a weekly basis that continued despite taking Tylenol for pain relief.  The Veteran noted that the headache pain continued while she was stationed in Fort Sam Houston, Texas.  The Veteran reported that she was involved in a severe motor vehicle accident in 1977 when she was off-duty in the Army reserves where she sustained trauma to the right side of her face and head that required reconstructive surgery on her nose, cheek bone, and jaw bone.  The Veteran reported during the examination that her headaches continue to current date, occurring twice a week for a month or so, and then none for months after.  The Veteran indicated that her headaches were located on the bilateral parietal scalp region.  The Veteran noted that she self-diagnosed her headaches as being associated with stress and "when she slowed down, the headaches slowed down."  The Veteran reported a history of allergies and sinus problems.  The Veteran indicated that she had tubes placed in her ears in 2003 which caused her headaches to worsen.  

The examiner noted that the Veteran was diagnosed with rhinosinusitis, otitis media effusion, and a deviated septum in 2001and that she was treated with numerous medications.  The examiner indicated that the Veteran had a CT head scan and an MRI brain imaging study where the CT scan revealed paranasal and sinus disease.  The examiner noted that the Veteran did not have migraine headache pain.  The examiner diagnosed the Veteran with a headache disability.  

In a May 2016 Notice of Disagreement, the Veteran reported having severe headaches.  

At a June 2016 VA Audiology Consultation, the Veteran reported frequent migraine headaches.  The examiner indicated that this symptom was not associated with the Veteran's vertigo.  

B.  Analysis 

The Veteran asserts that her headache disability began in-service during basic training at Fort Jackson, South Carolina in 1975 and is the likely result of her drill sergeant screaming in her ear.  

There is evidence of a current headache disability.  A February 2016 VA examiner diagnosed the Veteran with a headache disability.  

However, based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current, chronic headache disability first manifested a number of years after service separation and is not related to an injury or event in active service.

In this regard, the service treatment records show that the Veteran did not complain of or seek treatment for headaches.  Once again, on her December 1975 Release from Active Duty medical examination, the Veteran did not report any headaches and the Veteran wrote, "I am in good health" and the medical officer reported "no disability."  Thus, the medical evidence does not show manifestation of a chronic headache disability during service.  

Post-service, the available medical evidence does not show any complaints of headache pain or treatment for a headache disability until October 2011, when the Veteran presented with complaints of on and off headaches occurring since her optometry appointment the previous month.  The Board notes that because the record is silent for complaints, treatments, or diagnoses of a headache disability for forty years after discharge from service, it is unlikely the headache disability manifested in-service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000)(holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

The Veteran contends that she has experienced headaches since active service.  As a lay person, she is competent to describe a firsthand event and to describe observable symptoms such as headache pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only the competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's December 1975 Release from Active Duty medical examination contradicts the subsequent statements of the Veteran.  The Veteran's December 1975 Release from Active Duty medical examination contradicts these statements because the Veteran did not report any symptoms of headache pain.  This report is more contemporaneous to service and it is against the Veteran's interest in receiving service-connected benefits not to report any ongoing, continuing symptoms of headache pain.  Consequently, the Board credits the medical history shown by the in-service reports (i.e. no chronic headache disability manifested during service and no chronic headache pathology continuing since service).  In short, the Board does not find her account to be credible.

Regarding whether the Veteran's current headache disability is otherwise related to service, the February 2016 VA examiner specifically opined that the Veteran's headache disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In so doing, the examiner specifically relied on the Veteran's reporting "I am in good health" and normal evaluation for headaches on her December 1975 Release from Active Duty medical examination.  Thus, the examiner indicated that it did not appear that the Veteran's headache disability was incurred in-service and it was not aggravated by service.  

The Board finds the February 2016 medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  Also, as alluded to above, the Board finds that the examiner based her opinion on an accurate chronology of the Veteran's headache pathology (i.e. that shown by the medical evidence).  

Moreover, to the extent that the Veteran is alleging that the current, chronic headache disability is related to service, other than as a result of continuity of symptomatology (her account of which, as already indicated, is not credible), as a lay person, with no demonstrated specialized knowledge pertaining to the etiology of headache disability, her opinion may not be afforded more than minimal probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is against a finding that the current, chronic headache disability is otherwise related to service. 

In sum, there is no credible evidence of a headache in service or until many years thereafter, and no competent evidence linking the current headache disorder to service.  In light of the above, the Board finds that the preponderance of the evidence is against a finding that the current headache disability was incurred in-service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a headache disability is denied.

IV.  Service Connection for a Disability Manifested by Dizziness

A.  Factual Background

On the Veteran's January 1975 enlistment examination, she did not report any dizziness or fainting spells and the Veteran wrote, "My statement of health is good." 

On the Veteran's December 1975 Release from Active Duty medical examination, the Veteran wrote, "I am in good health" and the medical officer reported "no disability."  

In an August 2001 History and Physical Examination by M.R., M.D., F.A.C.S., the Veteran reported occasional dizziness. 

In a March 2009 Statement in Support of Claim, the Veteran reported that she cannot be around noise that caused her dizziness. 

In a January 2010 Outpatient Medication Administration Record/Chemotherapy Flowsheet Note, the Veteran reported a history of dizziness.  

In an August 2015 VA Primary Care Note, the Veteran was diagnosed with vertigo.  

At the Veteran's August 2015 videoconference hearing, she testified that her dizziness seemed to come out of nowhere.  The Veteran stated that she was most affected by the dizziness when she woke up to use the restroom at night as she reported holding on to the walls to walk to the restroom.  She indicated that the dizziness did not occur every day but when it began at night, it would affect her for the rest of the day.  The Veteran testified that she could not remember having dizziness when she reported having headaches during basic training and she could not remember whether she reported the dizziness to anyone during basic training.  The Veteran stated that she had recently reported symptoms of dizziness to her primary care physician as recently as one month prior, and he still could not determine the cause of these episodes.

At a September 2015 Otolaryngology Consultation, the Veteran reported vertigo.  The Veteran indicated that the vertigo occurred at night when she got up to go to the restroom.  The Veteran noted that the dizziness made her feel very unsteady and that the dizziness usually lasted a few days.  The examiner indicated that the Veteran's vertigo was not consistent with Meniere's disease as her hearing did not fluctuate, the dizziness episodes were too long in duration, and overall the Veteran did not meet the criteria for Meniere's disease.  The examiner opined that the Veteran more likely had a migraine variant and vertigo was associated with that. 

At a December 2015 Neurology Consultation, the Veteran reported a long history of dizziness, prior to her breast cancer diagnosis and that the dizziness became worse over the past few years.  The Veteran indicated that the dizziness felt like "she was drunk or took too many pills."  The Veteran noted that the dizziness occurred mostly in the dark or when she closed her eyes, especially when she had to get up to go to the restroom during the night.  The Veteran reported that her dizziness was not associated with sitting or standing or with turning her head, and that the dizziness did not feel as if the room was spinning.  The Veteran indicated that the dizziness occurred approximately once or twice a month, and lasted up to three days.  The examiner assessed that the differential for dizziness likely included peripheral neuropathy, vestibular causes, and cerebellar etiologies.  

At a February 2016 VA examination, the Veteran reported that her dizziness symptoms began after she was involved in a severe motor vehicle accident in 1977 when she was off-duty in the Army reserves and where she sustained severe trauma to the right side of her face which required reconstructive surgery.  The examiner opined that the Veteran's dizziness was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's described symptom of "dizziness" was actually most consistent with a vestibular etiology "room spins" with associated disequilibrium.  The examiner noted that given the Veteran's negative MRI brain scan and overall unremarkable laboratory results, the most likely etiology of the Veteran's chronic vertigo was benign paroxysmal positional vertigo (BPPV) or vestibular dysfunction from the Veteran's previous head trauma in 1977.  The examiner added that the etiology of the Veteran's concurrent disequilibrium complaints could also be due to peripheral neuropathy.  The examiner also noted the Veteran's current chronic paresthesia in her bilateral feet/lower extremities which he opined is likely due to the Veteran's chemotherapy medication taken for treatment for her breast cancer in 2008.  The examiner stated that since both the Veteran's vertigo and disequilibrium were unrelated to active military duty, the Veteran's current vertiginous and disequilibrium conditions were less likely than not either related to or due to her active military service.  

At a February 2016 Ear Conditions (including Vestibular and Infectious Conditions) VA examination, the Veteran reported that she recalled her dizziness began after being involved in a severe motor vehicle accident in 1977 where she lost consciousness and she required extensive right side facial reconstructive surgery.  The Veteran indicated that her dizziness felt like the "room spinning" and it occurred at any time and in any position.  The Veteran noted that her dizziness affected her balance when she walked.  The examiner reported that the Veteran was diagnosed with a peripheral vestibular condition, chronic rhinosinusitis with a deviated septum in 2001and benign paroxysmal positional vertigo (BPPV) in 2015 and that the Veteran was diagnosed with vertigo in 2015 by her primary care physician. 

In a May 2016 Notice of Disagreement, the Veteran reported experiencing dizziness on a daily basis.  

At a June 2016 VA Audiology Consultation, the Veteran reported a history of vertigo beginning in the 1980s after her military service.  The Veteran indicated that in the 1980s she would experience the room spinning briefly for a few seconds, not associated with her head movements.  The Veteran noted infrequent symptoms of dizziness until 2012-2013 when the symptoms started occurring multiple times a month.  The Veteran reported that she currently had vertigo and when she was not experiencing symptoms of vertigo, she experienced symptoms of dizziness, imbalance and lightheadedness, like "there is some residual vertigo going on."  The Veteran indicated that she last experienced the "room spinning" two days before her VA examination, and that the spinning lasted only about one minute but she felt "out of it", imbalanced, nauseous, and lightheaded throughout the day.  The Veteran noted that her vertigo was associated with quick head turns to the right, rolling over in bed mainly to the right, siting and standing without head movement, and sometimes walking.  The Veteran reported that when she was walking, she had to maintain focus or she would lose her balance.  

On a November 2016 Physical Therapy Consultation Progress Note, the Veteran reported dizziness when turning her head and when getting in and out of bed.  

B.  Analysis 

The Veteran asserts that her dizziness symptom began after she was involved in a severe motor vehicle accident in 1977 at which time she was not on active duty.  

There is evidence of a current disability manifested by dizziness, vertigo.  The Veteran's VA primary care physician diagnosed her with vertigo in August 2015.  

However, based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current, chronic vertigo disability first manifested a number of years after service separation and is not related to an injury or event in active service.

In this regard, the service treatment records show that the Veteran did not complain of or seek treatment for dizziness.  Once again, on her December 1975 Release from Active Duty medical examination, the Veteran did not report any dizziness and the Veteran wrote, "I am in good health" and the medical officer reported "no disability."  Thus, the medical evidence does not show manifestation of a chronic disability manifested by dizziness during service.  

Post-service, the available medical evidence does not show any complaints of dizziness or treatment for dizziness until August 2001, when the Veteran presented with complaints of a middle ear infection and reported occasional dizziness.  The Board notes that because the record is silent for complaints, treatments, or diagnoses of a dizziness disability for over twenty years after discharge from service, it is unlikely the dizziness disability manifested in-service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000)(holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Also, because of this much later onset, there is no basis for awarding service connection on a presumptive basis due to an organic disease of the nervous system becoming manifest within the first postservice year.  See C.F.R. § 3.307(a) or 38 C.F.R. § 3.303(b). 

As noted above, the Veteran has reported that she has experienced dizziness since her motor vehicle accident in 1977 at which time she states she was not on active duty.  Also, during the August 2015 videoconference hearing, the Veteran testified that she could not remember if she was having dizziness during basic training.  Thus, it does not appear that the Veteran is actually alleging that she has had continuity of symptomatology since active service.  To the extent that she is making such an assertion, considering her specific reporting of the onset of dizziness occurring during service, her uncertain hearing testimony concerning dizziness being present during service and her specific report of medical history indicating that dizziness had not been present during service, the Board cannot find such a report credible.  See February 2016 VA examination report, February 2016 VA Ear Conditions VA examination report and June 2016 VA Audiology Consultation.  Instead, the Board credits her report of the dizziness first becoming manifest after her 1977 motor vehicle accident.  

Also, although the Veteran does appear to have some reserve service, there is no indication that the motor vehicle accident occurred while on active duty for training or inactive duty for training and the Veteran has not alleged that it happened during any such duty period.  Thus, the evidence does not show that the Veteran's disability manifested by dizziness occurred in-service.  

Regarding whether the Veteran's current disability manifested by dizziness is otherwise related to service, the February 2016 VA examiner specifically opined that the Veteran's disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In so doing, the examiner specifically relied on the Veteran's reporting that her symptom of dizziness began after she was involved in a severe motor vehicle accident in 1977 at which time she was not on active duty.  Thus, the examiner indicated that it did not appear that the Veteran's disability was incurred in-service and it was not aggravated by service.  

The Board finds the February 2016 medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  Also, as alluded to above, the Board finds that the examiner based her opinion on an accurate chronology of the Veteran's dizziness pathology (i.e. that shown by the medical evidence, including what the Veteran has reported to medical providers (i.e. dizziness since the 1977 accident) in the context of evaluation.  See e.g. Rucker v. Brown, 10 Vet. App. 67 (1997)) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Moreover, to the extent that the Veteran is alleging that the current, chronic disability manifested by dizziness is related to service, other than as a result of continuity of symptomatology, as a lay person, with no demonstrated specialized knowledge pertaining to the etiology of a disability manifested by dizziness, her opinion may not be afforded more than minimal probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is against a finding that the current, chronic dizziness disability is otherwise related to service. 

In sum, there was no chronic disability manifested by dizziness shown in-service or a number of years thereafter and the weight of the credible evidence is against a finding that the current dizziness disability is otherwise related to service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the current disability manifested by dizziness was incurred in-service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a disability manifested by dizziness is denied.

V.  Special Monthly Compensation

A.  Law and Regulations

Special Monthly Compensation (SMC) based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is permanently bedridden or has such significant service-connected disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  The criteria for determining when a Veteran is so helpless as to be in need of regular aid and attendance, including a determination that she is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3)-(4).

The following will be considered in determining the need for regular aid and attendance: inability of claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  Bedridden, will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require her to be in bed.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a).

SMC at the housebound rate is payable when a Veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1). 

The requirements of 38 U.S.C.A. § 1114(s)(2) are met when a Veteran is substantially confined as a direct result of service-connected disabilities to her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime.  38 C.F.R. § 3.350(i)(2). 


B.  Factual Background

In a May 2016 Notice of Disagreement, the Veteran reported being examined by Dr. D.G. in January 2016 for being unable to use her right hand.  The Veteran stated that she needing assistance with her daily activities.  

On a January 2016 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran was reported to be able to feed herself, able to prepare her own meals, had full control of her bladder, and did not need nursing home care.  The examiner noted "n/a" in response to whether the Veteran was confined to a bed.  The examiner indicated that the Veteran appeared well nourished and well groomed.  The examiner noted that the Veteran needed assistance with bathing and other hygiene needs "if she was unable to use her right hand."  The examiner reported that the Veteran had difficulty using her right arm and had significant lower extremity neuropathy.  The examiner indicated that the Veteran was able to leave her home or immediate premises "any time."

C.  Analysis

The Veteran asserts the she requires the regular aid and attendance of another person as a result of her service-connected disabilities.  

In support of her claim, the Veteran indicated in her May 2016 Notice of Disagreement that she needed assistance with her daily activities.  

The Board notes that the Veteran is served-connected for bilateral hearing loss, rated at 40 percent and tinnitus rated at 10 percent.  The Veteran's combined service-connected disability rating is 50 percent and she is not in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

Based on the evidence above, the Board finds that the Veteran is not entitled to SMC based on the need for regular aid and attendance of another person as a result of her service-connected disabilities.  The Board emphasized that the need for special monthly compensation must arise from service-connected disorders only.  The Board finds that the weight of the evidence of record shows that she is not permanently bedridden, that she is able to dress or undress herself, keep herself ordinarily clean and presentable, that she does not require assistance adjusting any special prosthetic or orthopedic appliances, that she is able to feed herself, that she is able to attend to the wants of nature, and that she does not require care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment as a result of service-connected hearing loss and tinnitus disabilities. 

The Board also finds that the Veteran is not entitled to SMC by reason of being housebound.  The Veteran is not in receipt of a disability rated as 100 percent.  Furthermore, the Veteran does not have separate disabilities that are ratable at 60 percent or better.  Additionally, there is no indication from the record that she is confined to her home or the immediate premises.  Notably, the January 2016 examiner indicated "n/a" as to whether the Veteran was bedridden and reported that the Veteran could leave her home or the immediate premises "any time." 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to SMC based on the need for the regular aid and attendance of another person or by reason of being housebound is not warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is denied.  

Service connection for dizziness is denied. 

Entitlement to Special Monthly Compensation based on the need for the regular aid and attendance of another person or by reason of being housebound is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


